SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In August, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 7,932,300 0.0505 0.0505 Shares Common 13,647,309 0.0870 0.0870 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common Itaú Corretora Sell 05 400 15.49 6,196.00 Shares Common Itaú Corretora Sell 05 800 15.51 12,408.00 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 7,932,300 0.0505 0.0505 Shares Common 13,646,109 0.0869 0.0869 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In August, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 27,250,719 0.1756 0.1756 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 27,250,719 0.1756 0.1756 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. Note: Form resubmitted in January 15, 2016 with the exclusion, only on the Board of Directorstable, of the shares and ADRsheld by the controlling shareholders of the Company (Ambrew S.A., Interbrew International B.V. and Fundação Antonio e Helena Zerrenner INB). For more information about the participation of our controlling shareholders, please see our Reference Form or 20-F. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In August, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 9,825 0.0001 0.0001 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 9,825 0.0001 0.0001 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer Date:January 15
